Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Financial Highlights and Financial Statements in the Proxy Statement/Prospectus and to the incorporation by reference in the Statement of Additional Information of our report dated December 21, 2007, with respect to the financial statements and financial highlights of the SmallCap Blend Fund I (formerly, the Partners SmallCap Blend Fund) and SmallCap S&P 600 Index Fund of the Principal Funds, Inc. in this Registration Statement under the Securities Act of 1933 (Form N-14), filed with the Securities and Exchange Commission. ERNST & YOUNG LLP Des Moines, Iowa September 8, 2008
